 Case 1:20-cr-00001-LEK Document 8 Filed 01/16/20 Page 1 of 2             PageID #: 18

                                       ORIGINAL                     FILED IN THE
                                                          UNITED STATES DISTRICT COURT
KENJI M.PRICE #10523                                          DISTRICT OF HAWAII

United States Attorney                                                  1 E 2020
District of Hawaii
                                                          at   a o'clock andO(C>min. p M
                                                                SUE BEITIA, CLERK"r"
KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant U.S. Attorneys
Room 6-100,PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii      96850
Telephone; (808)541-2850
Facsimile: (808)541-2958
Email: Ken.Sorenson@usdoj.gov
        Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT


                          FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                    CR. NO.20-0001 LEI^

                     Plaintiff,              CONSENT TO RULE 11 PLEA
                                             IN A FELONY CASE BEFORE
      vs.                                    UNITED STATES MAGISTRATE
                                             JUDGE
ANABEL CABEBE,

                     Defendant.



                CONSENT TO RULE 11 PLEA IN A FELONY
            CASE BEFORE UNITED STATES MAGISTRATE JUDGE


      I have been advised by my attorney and by the United States Magistrate

Judge of my right to enter my plea in this case before a United States District
  Case 1:20-cr-00001-LEK Document 8 Filed 01/16/20 Page 2 of 2          PageID #: 19




Judge. I hereby declare my intention to enter a plea of guilty in the above case,

and I request and consent to the Magistrate Judge conducting the proceedings

required by Rule 11,Fed. R. Crim. P., incident to the making ofsuch plea. I

understand that ifthe United States Magistrate Judge recommends that the plea of

guilty be accepted, a presentence investigation and report will be ordered pursuant

to Rule 32, Fed. R. Crim. P. I further understand that the assigned United States

District Judge will then act on the Magistrate Judge's Report and

Recommendation; and, ifthe plea of guilty is accepted, will adjudicate guilt and

schedule a sentencing hearing at which the District Judge will decide whether to

accept or reject any associated plea agreement, and will determine and impose

sentence.


      DATED: January 16, 2020, at Honolulu, Hawaii.
                                            ^IMm/
                                             ANABEL CABEBE
                                             Defendant



                                               ICl
                                             Attorney for Defendant

                                             APPROVED:



                                             KENNETH M.SORENSON
                                             GREGG PARIS YATES
                                             Assistant U.S. Attorneys
